Citation Nr: 0022391	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for obstructive 
sleep apnea, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right little finger, on appeal from the 
initial grant of service connection.

3.  Entitlement to a compensable evaluation for muscle 
contraction headaches, on appeal from the initial grant of 
service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee, on appeal from the 
initial grant of service connection.

5.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae, on appeal from the initial grant 
of service connection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to April 1981, and from October 1993 to December 1997.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.

A hearing was held in March 2000, in Jackson, Mississippi, 
before the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107 (West 
Supp. 2000).  A transcript of the hearing is in the claims 
folder.

In the veteran's VA Form 9 received in June 1998, he raised a 
claim for a skin condition, claimed as a rash, of the arm, 
underarm, and legs.  This issue is referred to the RO for 
appropriate action.  In the veteran's application for 
disability compensation received in February 1998, he claimed 
service connection for a left knee disorder on a direct 
basis, allegedly incurred in 1975.  That claim is referred to 
the RO for appropriate action.

The issue of entitlement to service connection for a left 
knee disorder claimed as secondary to the service-connected 
right knee disorder was denied in an April 1999 rating 
decision, and a notice of disagreement was received on May 
21, 1999.  That issue will be the subject of the remand that 
follows.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's service-connected sleep apnea requires 
nightly use of a CPAP device, and he does not have chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale.

3.  The veteran has no ankylosis, limitation of motion or 
impairment of function associated with the healed fracture of 
the right little finger.

4.  The service-connected muscle contraction headaches are 
daily and characterized by two or three brief (five to ten 
minute) flare-ups per week that are not prostrating.

5.  Right knee arthritis is manifested by limitation of 
extension to 10 degrees demonstrated only on flare-ups, 
without recurrent subluxation or lateral instability, and 
with flexion in excess of 60 degrees on flare-ups, and by 
complaints of pain unaccompanied by demonstrated swelling, 
weakness, atrophy, or muscle spasm.

6.  The veteran's pseudofolliculitis of the face and neck is 
manifested periodic recurrence with intermittent itching and 
bumps.

7.  There is no evidence of frequent hospitalization or 
interference with employment in a way not contemplated by the 
rating schedule, nor is there evidence that the veteran is 
individually unemployable as a result of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for a higher 
evaluations of his service-connected disorders, on appeal 
from the initial grants, and VA has satisfied its duty to 
assist him.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  The criteria for a 50 percent evaluation, and no more, 
for obstructive sleep apnea have been met at all times since 
the initial grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6847 (1999).

3.  The criteria for a compensable evaluation for the 
residuals of a fracture of the right little finger have not 
been met at any time since the initial grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5227 (1999).

4.  The criteria for a 10 percent evaluation, and no more, 
for muscle contraction headaches have been met at all times 
since the initial grant of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 8199 and 8100 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met 
at any time since the initial grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 5003, 5010, 5257, 5260, and 
5261 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for pseudofolliculitis barbae have not been met at any time 
since the initial grant of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7899 and 7806 (1999).

7.  The criteria for referral for consideration of 
extraschedular evaluations have not been met.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In December 1997, the veteran applied for VA compensation 
benefits.  He claimed that he was suffering from sleep apnea, 
a skin condition, a right knee disability, headaches, and the 
residuals of a fracture of the right little finger.  The 
veteran's service medical records were obtained and 
associated with the file.

Service medical records show that the veteran fractured the 
proximal phalanx of the right little finger in June 1980 when 
it was hit by a softball.  Pin removal was accomplished in 
August 1980.  No residuals were noted on separation from 
service in April 1981.

Service medical records show that the veteran complained of a 
12-month history of chronic daily headaches in December 1994.  
In March 1995, he reported that the headaches lasted all day, 
every day, but did not interfere with his work duties.  A 
previous neurology evaluation with computed tomography (CT) 
scan and electroencephalogram (EEG) had been normal.  Further 
evaluation in October 1995 again diagnosed chronic daily 
headaches with mixed migraine features.  It was noted that 
the veteran reported the headaches to be migrating, with 
sharp, knife-like throbs and unremitting for two years.  He 
had not missed any work.  Various medications had not 
provided relief.

Service medical records show complaints of and diagnosis of 
pseudofolliculitis barbae since the 1970s.  In December 1995, 
the veteran was seen for complaints of shaving problems.  It 
was noted that he had a history of intermittent 
pseudofolliculitis barbae with shaving profiles.  On 
examination, there were very rare papules and no pustules.
 
In a report of medical history dated in April 1997, the 
examiner noted that the veteran wore a right knee brace 
currently; that he had had headaches for three years, 
currently medicated by Prozac; that he had fractured the 
right little finger without sequelae; and that he had sleep 
apnea and used a CPAP machine.  On examination of the same 
date, it was noted that the veteran was on a permanent P3 
profile for upper airway resistance syndrome and degenerative 
joint disease of the right knee.

On Medical Evaluation Board in May 1997, the veteran reported 
that he had begun to experience chronic right knee pain 18 
months previously after chronic activity, without specific 
accident or injury.  Magnetic resonance imaging (MRI) of the 
right knee was reported to have shown moderate spurring of 
the lateral and medial femoral condyles with degenerative 
changes in the lateral meniscus as well as the posterior, 
more than the median meniscus.  Plain x-rays showed 
degenerative changes in both the medial and lateral 
compartments along with the patellofemoral compartment.  He 
was offered an arthroscopy, but he declined.  On physical 
examination, he had a mild antalgic gait attributable to his 
right knee arthritis.  In the standing position, there was no 
gross instability.  In sitting position, active range of 
motion was from 0 to 125 degrees without restrictions.  There 
was some crepitus in the patellofemoral joint.  There was no 
varus/valgus instability.  There was trace effusion at the 
time of the examination.  Lachman's, McMurray's, and Murphy's 
tests were negative.  Patellar grind test was positive.  The 
remainder of the orthopedic evaluation was unremarkable.  
Consultations with neurology for chronic tension headaches 
and with pulmonary for chronic sleep apnea were recommended.  
Diagnoses were degenerative joint disease of the right knee, 
mild obstructive sleep apnea, and chronic tension headache of 
unknown etiology.

A sleep study was performed in July 1997.  The veteran had 
complained of persistent tiredness and fatigue during the 
day, in spite of using the CPAP (continuous positive airway 
pressure) machine.  The veteran underwent an overnight 
polysomnogram followed by a multiple sleep latency test 
(MSLT).  The test was adequate and performed with a CPAP.  It 
was noted that the veteran told the technician that he rarely 
used the CPAP at home.  The final diagnosis was no evidence 
of sleep fragmentation with CPAP; CPAP of 7 cm. water 
pressure is adequate; and MSLT is consistent with pathologic 
hypersomnolence most likely related to non-compliance with 
CPAP at home.

Physical Evaluation Board Proceedings dated in September 1997 
found the veteran physically unfit because of right knee pain 
secondary to degenerative joint disease and assigned a 
combined rating of 10 percent.  Additional diagnoses of 
chronic daily headaches and obstructive sleep apnea with 
probable CPAP noncompliance were noted.

In April 1998, the veteran underwent several VA examinations.  
On general medical examination, the doctor noted that the 
veteran reported a history of having been diagnosed with 
sleep apnea in 1994.  He reported that he used a CPAP machine 
nightly and had no problems with daytime sleepiness.  
Pulmonary function tests were interpreted as near normal, 
except for mild decrease in diffusion capacity and evidence 
of airways hyperinflation.  The diagnosis on examination was 
sleep apnea syndrome.

On examination of the joints, the veteran reported that his 
right knee hurt and swelled daily.  He said he was a factory 
worker.  He reported that his right little finger sometimes 
hurt, and sometimes made it hard for him to grip.  On 
examination, his gait was normal.  There was no swelling, 
deformity, or ligamentous laxity in the right fifth finger.  
He had full range of motion of the joints.  When making a 
fist, the tip of the right little finger touched the palm.  
X-rays of the right fifth finger showed no fractures or 
dislocations.  It was healed in good position and alignment.  
On examination of the right knee, there was full extension 
and flexion to 140 degrees.  There was no swelling or 
effusion.  Ligaments were stable to varus and valgus stress 
in extension and 30 degrees of flexion.  Anterior and 
posterior drawer tests were negative.  He had moderate tender 
retropatellar crepitation.  There was some tenderness along 
the medial and lateral joint lines.  There was no quadriceps 
atrophy.  X-rays of the right knee showed moderate narrowing 
of the articular cartilage in the medial compartment with 
minute osteophytes, consistent with early osteoarthritis.  
The impressions were healed fracture, proximal phalanx, right 
fifth finger, without permanent impairment; and mild 
osteoarthritis, right knee.

On dermatological examination, the examiner noted that the 
veteran had pseudofolliculitis where he shaved.  Other skin 
complaints were addressed.

On neurological examination, the examiner noted that the 
veteran had sleep apnea that was adequately controlled with a 
CPAP machine.  With respect to the headaches, the doctor 
wrote that the veteran complained of daily headaches lasting 
all day long that were nondisabling and did not prevent him 
from working.  The veteran said that the headaches were 
generalized in nature, sometimes dull aches and sometimes 
sharp and throbbing.  He said he had tried various 
medications without relief, and he no took no medication for 
them.  His neurological examination was completely normal.  
The impression was normal neurologic examination in an 
individual with constant headaches of minor severity that are 
not disabling and that are probably of the muscle contraction 
variety.

In an April 1998 rating decision, the RO granted service 
connection for sleep apnea (0 percent), traumatic arthritis 
of the right knee (10 percent), a right little finger 
disability (0 percent), muscle contraction headaches (0 
percent), and pseudofolliculitis barbae (10 percent).  The 
veteran was notified of the decision and he disagreed with 
the evaluations assigned.  

VA outpatient treatment records show the veteran was seen for 
health assessment in June 1998 for the purpose of following 
up on knee pain and clinic enrollment.  On examination, the 
right knee was tender over the medial and lateral meniscus.  
Pertinent diagnoses were headaches and degenerative joint 
disease.  The veteran was seen in the pulmonary clinic in 
July 1998.  The veteran reported that he was totally 
asymptomatic when diagnosed with sleep apnea in 1995.  He was 
to be scheduled for a sleep study.  In August 1998, the 
veteran was seen for right knee pain.  He reported no known 
injury, and Motrin did not help.  He reported no locking, but 
some swelling.  On examination, range of motion was from 10 
degrees to 90 degrees.  There was no effusion.  There was 
positive patello-femoral crepitus and positive medial greater 
than lateral joint line tenderness.  The assessment was early 
degenerative joint disease of the medial knee with possible 
meniscal tears.  In October 1998, the veteran was again seen 
for his knees.  He reported no relief with Motrin or 
Naprosyn.  He said he could walk 1/4 mile and have to stop 
because of pain.  He was scheduled for a return in November 
for a surgical workup, however, there is no indication that 
he returned the following month.

In January 1999, the veteran was evaluated by neurology for 
complaints of chronic daily headaches since 1994.  He said 
they initially responded to aspirin, but went away.  He 
reported constant pain, rated as a five, which spiked to an 
11 two or three times a week, lasting five to ten minutes.  
He had no associated nausea or vomiting.  He reported 
occasional bright spots and having spells in which he could 
not read secondary to blurry vision.  He reported occasional 
paresthesias in the left arm from the elbow down.  
Neurological examination was normal.  The assessment was 
chronic daily headaches with frequent exacerbations, unlikely 
related to sleep disorder.

The veteran had a pulmonary appointment in January 1999.  The 
examiner stated that the veteran had mild to moderate 
obstructive sleep apnea and was on a CPAP.  He reported no 
daytime sleepiness while using the CPAP.  In March 1999, the 
veteran was seen in the sleep clinic for baseline study 
(without use of the CPAP machine).  Apnea and hypopnea were 
observed during the study.  The veteran had mild, almost 
continuous, snoring in supine and right positions.  He did 
not sleep on the left.  The AHI (apnea/hypopnea index) was 
16.7 on the baseline study.  A study on CPAP was done the 
following night, and the veteran reported a good night's 
sleep.

In April 1999, a respiratory disease examination addressed 
the question whether the veteran had daytime somnolence.  The 
examiner stated that the veteran did not have that problem if 
he used his CPAP at night, and that he did require the CPAP 
nightly.  He said that if he did not use the CPAP, which 
would happen rarely, he would experience hypersomnolence 
during the day.
 
Also in April 1999, another joints examination was 
accomplished.  The veteran reported that he had been working 
for a company that made parts for transformers for the past 
six months.  The veteran was noted to complain of severe 
right knee pain.  He also said the knee gave away at times 
and that there was severe swelling.  He said he had a brace, 
but he did not bring it.  On examination, his gait was 
normal.  He was able to walk on heels and toes without any 
difficulty or loss of balance. He was able to stand on one 
leg at a time without loss of balance.  He was able to squat 
halfway and arise, and he complained of severe right knee 
pain.  On examination, there was mild tenderness both medial 
and lateral to the patella and no swelling, effusion, or 
warmth noted.  Range of motion was 0 to 120 degrees.  He 
complained of mild discomfort during flexion of the knee at 
120 degrees.  There was no difference between passive and 
active range of motion.  Drawer sign was negative, however he 
was complaining of pain during drawer sign.  Lachman's test 
was negative.  Medial and lateral stress test indicated some 
crepitations and instability medially and he had severe pain 
during the varus and valgus stress test.  While standing 
there were no varus or valgus deformities noted.  No 
crepitations were heard or felt.  No vascular skin changes 
were noted.  A diagnosis of degenerative joint disease of the 
right knee was given.  

The veteran had a dermatological examination in May 1999.  
The veteran told the examiner that if he kept his beard 
trimmed, not shaved, he had no problems with his 
folliculitis.  The doctor did not find evidence of active 
lesions within the beard on the face or neck.  There was no 
evidence of scarring, and the examiner reported that the 
disease was inactive on the date the veteran was examined.

The veteran provided testimony before the Board in March 
2000.  He complained of pain and discomfort in both his right 
knee and right little finger.  The veteran said that the knee 
swelled and sometimes felt like it was going to buckle 
underneath him.  He said it caused problems every day.  He 
said it throbbed all the time and swelled all the time.  He 
said it was weak when he got up, and he had to hold onto 
something.  He said he wore a brace.  With respect to his 
sleep apnea, the veteran said that he needed to use his CPAP 
machine every night and that, without it, he would experience 
daytime hypersomnolence.  The veteran said that his headaches 
were manifested by a sharp, stabbing pain three or four times 
a week, lasting five or ten minutes.  He said his mind would 
go blank during these episodes.  He said that his 
pseudofolliculitis barbae was manifested by bumps on his face 
that appeared two or three times a week and then cleared up.  
He said he also got them under his chin.

In April 2000, the veteran's representative submitted copies 
of the veteran's VA treatment records dating from June 1998 
to January 2000.  Most of these records were duplicates of 
outpatient treatment notes already of record.  The veteran 
waived initial RO consideration of the records.

The newly-submitted outpatient records included polysomnogram 
reports by a doctor who reviewed the March 1999 sleep 
studies.  On the second night's evaluation (with CPAP 
machine), the doctor noted that the veteran's respiration 
during sleep was essentially normal with administration of 
nasal CPAP at a water pressure of 8 cm.  At the home pressure 
of 7 cm., there were frequent EEG arousals that could be 
attributed to episodes of increased upper airway resistance.  
It was recommended that the pressure be increased to 8 cm. 
for home use.

The veteran was seen in the neurology clinic in October 1999 
for his headaches.  He again reported daily headaches without 
relief from medication.  He reported taking Tegretol every 
day and felt it was not helping.  He described the headaches 
as throbbing in the top of the head.  There was no tearing, 
no nausea or vomiting, no diarrhea, no nasal congestion, and 
no photophobia or phonophobia.  He reported he was having a 
hard time getting a job, and that he was going to college.  
The headaches were not affected by weather or meals.  In 
November 1999, he was seen again.  His complaints were the 
same.  He reported that he took Tegretol every day, but his 
laboratory results showed his Tegretol level was low.

Pulmonary function tests in January 1999 showed normal 
spirometry and lung volumes.  DLCO (diffusion capacity of 
carbon monoxide) was moderately reduced.


II.  Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e) (1999), 
which generally requires notice and a delay in implementation 
when there is proposed a reduction in evaluation that would 
result in reduction of compensation benefits being paid.  
Fenderson, 12 Vet. App. at 126. 

The RO did not specifically consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence from service 
forward, and it did grant higher evaluations during the 
course of the appeal, although its ratings went back to the 
original grant of service connection.  It has addressed the 
appropriate rating to be assigned at each stage of the 
proceedings.  

As the regulations and rating criteria to be applied are the 
same, and as the Board decision herein is partially favorable 
to the appellant, the Board finds no prejudice to the 
appellant in considering the issue as one of entitlement to a 
higher rating on appeal from the initial grant of service 
connection.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.1, 4.41 
(1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

A.  Sleep Apnea

The veteran's obstructive sleep apnea has been rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 6847 (1999).  A noncompensable evaluation is warranted 
when the sleep apnea syndrome is asymptomatic, but with 
documented sleep disorder breathing.  A 30 percent evaluation 
is warranted when there is persistent day-time 
hypersomnolence.  A 50 percent rating is assigned where the 
disability requires the use of a breathing assistance device 
such as continuous positive airway pressure (CPAP) machine.  
A 100 percent rating is warranted when there is chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requires a tracheostomy.

As shown by the medical evidence of record, the veteran's 
obstructive sleep apnea requires the use of a CPAP machine 
nightly.  Although the medical evidence shows that he has 
not, in the past, been compliant with using the machine every 
night, it is also clear that he should use it every night.  
When he does not use it, he experiences daytime sleepiness.  
Under the criteria of the rating code, the 50 percent rating 
is appropriate.  There is no medical evidence to show any 
respiratory failure or cor pulmonale.  His pulmonary function 
studies are almost normal, and chest x-rays showed no acute 
cardiopulmonary pathology.  The criteria for a 100 percent 
evaluation are thus not met.  Accordingly, the Board finds 
that the evidence of record supports a disability rating of 
50 percent for sleep apnea.  All doubt has been resolved in 
favor of the veteran.  

B.  Right Little Finger

The residuals of a fracture of the right little finger have 
been rated pursuant to Diagnostic Code 5227, applicable to 
ankylosis of any finger other than the thumb, index, or 
middle finger.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary 91 
(27th ed. 1988); see Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  Favorable or unfavorable ankylosis of the little 
finger of either hand warrants a noncompensable evaluation.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (1999).  

The veteran fractured this finger in service in June 1980.  
There have been no indications of any treatment for or 
complaints concerning this finger for many years.  There is 
no ankylosed joint in the finger, and x-rays show no 
abnormalities.  The finger is fully functional, and the 
veteran is able to make a fist with the tip of the little 
finger touching the palm.  Clearly, although he is rated 
pursuant to the diagnostic code for ankylosis, he does not, 
in fact, have any ankylosis, even that which might be 
considered favorable.

As x-rays do not show arthritis in that finger, a rating 
under the arthritis rating criteria would not be appropriate.  
At any rate, arthritis substantiated by x-ray is to be rated 
on the basis of limitation of motion, and the veteran has no 
limitation of motion of the right little finger.  See 
Diagnostic Codes 5010, 5003.  

On examination, there is no identifiable residual disability 
attributable to the fracture in service.  The veteran has 
subjective complaints of occasional pain, but there is no 
medical evidence that these occasional complaints cause any 
additional functional limitation, or would be so severe that 
they would amount to extremely unfavorable ankylosis, which 
would be required in order to apply a 10 percent evaluation.  
The preponderance of the evidence is against the veteran's 
claim for a higher evaluation.

C.  Headaches

The veteran has also been granted a noncompensable evaluation 
for muscle contraction headaches.  This condition has been 
rated by analogy to migraine headaches.  When a veteran has 
been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent evaluation.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. Part 
4, Diagnostic Code 8100 (1999).

The veteran has a headache disability that is very different 
from migraine headaches, although it has occasionally been 
described as having some migraine features.  He does not 
appear to suffer from "characteristic prostrating attacks."  
On the contrary, from the time of his early complaints of 
headache in the service, he reported that the headaches did 
not keep him from working.  What the veteran describes, 
instead, are headaches that occur every day and last all day.  
They are apparently unresponsive to medication, and the 
record reflects that the veteran has tried many different 
medications, under medical supervision.  His headaches vary 
in intensity and in the type of pain.  The pain does spike 
for reportedly short periods of time, several times a week.  
These episodes of greater pain pass quickly.

In consideration of the fact that the veteran does not have 
classic migraine headaches, the evidence of the type of 
headache manifestations he does have warrant a 10 percent 
evaluation.  The Board finds this rating to be supported even 
though he lacks characteristic prostrating attacks, because 
of the persistent and intractable nature of his headaches.  
At the same time, the preponderance of the evidence is 
against a higher evaluation than 10 percent, because there 
are no characteristic prostrating attacks.  The transient 
episodes of severe pain lasting five to ten minutes and 
abating without known cause or treatment are not analogous to 
a prostrating attack.  The veteran has been able to work and 
to go to school, in spite of his daily headache.

Accordingly, the criteria for a 10 percent evaluation, and no 
more, are met.  Diagnostic Code 8100 (1999).  The benefit of 
any doubt has been given to the veteran.

D.  Right Knee

The veteran's knee condition has been evaluated 10 percent 
disabling under Diagnostic Code 5010 - 5257 (1999).  In the 
selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, the veteran's right knee disorder is rated for 
arthritis (traumatic) (Diagnostic Code 5010) under the 
residual condition of other impairment of the knee 
(Diagnostic Code 5257).

Diagnostic Code 5257 provides a 10 percent evaluation for 
slight impairment, with recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

There is no competent medical evidence of recurrent 
subluxation or lateral instability.  The veteran says that 
his knee gives away at times and that he has a brace.  He has 
not brought his brace to VA examinations.  His knee has not 
given way on VA examination.  Varus and valgus stress tests 
are negative, except for pain.  On VA examination in April 
1999, there was some instability medially, but none was noted 
laterally.  Although his gait was described as mildly 
antalgic by medical evaluation board in 1997, his gait has 
consistently been described as normal since service.  Given 
that the medical evidence shows no recurrent subluxation or 
lateral instability, there is no evidence to support a 
compensable evaluation under Diagnostic Code 5257 at any time 
since the grant of service connection.

When a claimant has arthritis and instability of the knee, it 
may be appropriate to assign separate ratings under both 
Diagnostic Code 5257 and Diagnostic Code 5003 (degenerative 
arthritis).  See VAOPGCPREC 23-97.  In order to assign a 
separate evaluation for arthritis, there must be additional 
disability, and, if the veteran does not at least meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a rating might be assigned.  VAOPGCPREC 
23-97 at 2.

Arthritis due to trauma (Diagnostic Code 5010), substantiated 
by x-ray findings, is rated as degenerative arthritis 
(Diagnostic Code 5003).  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Diagnostic Code 5003 (1999).  
The knee is considered a major joint for the purpose of 
rating disability for arthritis.  38 C.F.R. § 4.45(f) (1999).

The veteran does have some limitation of motion of the right 
knee, and he has arthritis confirmed by x-ray.  Consideration 
is given the evaluation appropriate under the limitation of 
motion codes, Diagnostic Codes 5260 and 5261.

In considering ratings for limitation of motion, the rating 
schedule recognizes that functional loss due to pain, 
weakness, fatigability, or incoordination on motion and use 
is productive of disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  These rating provisions must be applied in 
evaluating arthritis.  See VAOPGCPREC 9-98, citing DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) and Hicks v. Brown, 8 Vet. 
App. 417, 420-21 (1995).  However, 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply to disabilities 
evaluated only under Diagnostic Code 5257, because Diagnostic 
Code 5257 is not predicated on loss of range of motion.  Id., 
citing Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, 
if a disability is evaluated under a code that does not 
involve limitation of motion, and another diagnostic code 
based on limitation of motion may be applicable, the rating 
criteria for limitation of motion must be considered in light 
of sections 4.40, 4.45, and 4.59.

Under 38 C.F.R. § 4.71a, Plate II (1999), a normal range of 
motion for the knee is from 0 degrees extension to 140 
degrees flexion.  

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

At no time since service has the veteran's flexion of the 
right knee been limited to 60 degrees, and he does not 
therefore meet the criteria for even a noncompensable rating 
under Diagnostic Code 5260.  Accordingly, limitation of 
flexion cannot be said to represent additional disability 
warranting a separate evaluation.  VAOPGCPREC 23-97.  Giving 
consideration to whether sufficient additional limitation 
might arise during flare-ups or with use that would arise to 
the level of a noncompensable limitation of flexion, there is 
medical evidence of the limitation that occurs when the 
veteran experiences an exacerbation.  In August 1998, the 
veteran's flexion was limited to 90 degrees, still 
insufficient to warrant a rating under Diagnostic Code 5260, 
at a time when he had a flare-up.  That is the most severe 
limitation of flexion noted, and it was without effusion.  
Although the veteran reported swelling, none was noted on 
examination.

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Medical evidence has consistently shown the veteran to have 
full extension, with only one exception.  In August 1998, 
when the veteran reported with a flare-up of knee pain, 
extension was limited to 10 degrees.  Thus, when the veteran 
experiences a flare-up of his arthritis, he does meet the 
criteria for a 10 percent evaluation for limitation of 
extension.  This has been shown to occur on one occasion 
since service.

Since the veteran has service-connected arthritis of the 
right knee that has been shown to result in compensable 
limitation of extension when he experiences a flare-up, the 
currently-assigned 10 percent evaluation is warranted.  
However, in view of the fact that there is no medical 
evidence of recurrent subluxation or lateral instability, 
there is no compensable limitation of flexion, and limitation 
of extension has been measured during an exacerbation and 
shown to be unaccompanied by effusion or other evidence of 
painful motion, the preponderance of the evidence is against 
a higher evaluation than 10 percent.  Furthermore, there is 
no evidence of weakness or atrophy of the muscles.  The Board 
has considered the veteran's complaints of pain and finds 
that the evidence shows the additional limitation imposed by 
pain on use and during flare-ups, and that this level of 
limitation is reflected in the 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (1999).  In other words, as the veteran only meets the 
criteria for a 10 percent rating when the arthritis is in 
flare-up, the preponderance of the evidence is against a 
higher schedular evaluation.


E.  Pseudofolliculitis Barbae

The veteran's pseudofolliculitis barbae is rated 10 percent 
disabling by analogy to Diagnostic Code 7806 (eczema).  
Diagnostic Code 7806 provides for a noncompensable evaluation 
if there is slight exfoliation, exudation or itching, if on a 
nonexposed surface or a small area.  38 C.F.R. Part 4 (1999).  
A 10 percent evaluation is assigned if there is exfoliation, 
exudation or itching, involving an exposed surface or an 
extensive area.  A 30 percent evaluation is warranted if 
there is constant itching or exudation, extensive lesions, or 
marked disfigurement.

Exfoliation is defined as "a falling off in scales or 
layers."  Dorland's Illustrated Medical Dictionary 594 (27th 
ed. 1988).  Exudation is defined as "the escape of fluid, 
cells, and cellular debris from blood vessels and their 
deposition in or on the tissues, usually as the result of 
inflammation."  Dorland's at 600.  

The veteran has a long history of this skin condition on his 
face and neck.  It is exacerbated by shaving, and the veteran 
consequently wears a beard.  On examination since service, he 
has not had an active condition.  There have been no scars 
noted.  The veteran told the examining doctor that he has no 
problems with the condition, as long as he keeps a beard.  
The veteran testified at his Board hearing that he does still 
get bumps on his face several times a week, even with his 
beard. 

These records clearly indicate involvement of an exposed 
surface - the facial area.  Exfoliation and itching seems to 
occur intermittently.  This supports a 10 percent rating.  
However, the preponderance of the evidence is against a 
higher evaluation.  There is no evidence of constant itching 
or exudation, extensive lesions, or marked disfigurement.

F.  Extraschedular Consideration

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

Under 38 C.F.R. § 4.16(b), a rating board should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards warranting 
consideration of entitlement to a total disability evaluation 
based on individual unemployability under 38 C.F.R. 
§ 4.16(a).

In the veteran's notice of disagreement in May 1998, he 
claimed that his right knee condition was preventing him from 
doing his job properly.  In his substantive appeal in June 
1998, he claimed that the knee condition had caused him to 
give up his job.  The RO considered whether any of the 
veteran's service-connected conditions warranted referral for 
extraschedular consideration pursuant to 38 C.F.R. 
§§ 3.321(b)(1) or 4.16(b).  It determined that they did not.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

The Board finds no evidence that the veteran's service-
connected disabilities in issue present such an unusual or 
exceptional disability picture as to require referral for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) or 38 C.F.R. § 4.16(b) 
(1999).  In this case, there is no evidence that the right 
knee arthritis, or any of his other service-connected 
disorders, has in any way interfered with employment in a way 
not compensated under the rating schedule.  In fact, the 
veteran was doing factory work in April 1998 and was working 
for a company making parts for transformers in April 1999.  
In October 1999, he reported that he was a college student.  
The veteran has been able to work, or to attend school in 
spite of his service connected disabilities.  He has not been 
hospitalized for them.  Although at one point the veteran was 
to have had a surgical consultation for his knee, there is no 
record that the consultation or the surgery took place.  The 
veteran has consistently indicated that his headaches do not 
keep him from working.  He has said that wearing a beard to 
help control his pseudofolliculitis barbae is acceptable for 
working purposes.  He has said he does not suffer daytime 
sleepiness if he uses his CPAP machine at night.  There are 
higher schedular ratings that might be assigned, if the 
veteran met the schedular criteria for such ratings.  In 
short, any earning capacity impairment attributable to these 
service-connected disabilities is not so unusual that the 
rating schedule does not or cannot address it.  38 C.F.R. 
§ 3.321(b)(1) (1999).

With respect to 38 C.F.R. § 4.16(b), there is likewise no 
evidence that the veteran is, as an individual, unemployable 
because of his service-connected disabilities in spite of not 
meeting the schedular criteria.  As noted above, he has been 
able to work, and he has been able to attend college.

The Board finds that the RO was correct in denying referral 
for extraschedular consideration, as the ratings assigned for 
the service-connected disabilities at issue fully compensate 
the veteran for the loss in earning capacity attributable 
solely to those disabilities.  The preponderance of the 
evidence is against referral under either provision.  


ORDER

An evaluation of 50 percent, and no more, for obstructive 
sleep apnea, on appeal from the initial grant of service 
connection, is granted, subject to the regulations governing 
the payment of monetary benefits.

Entitlement to a compensable evaluation for the residuals of 
fracture of the right little finger, on appeal from the 
initial grant of service connection, is denied.

An evaluation of 10 percent, and no more, for muscle 
contraction headaches, on appeal from the initial grant of 
service connection, is granted, subject to the regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee, on appeal from the 
initial grant of service connection, is denied.

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae, on appeal from the initial grant 
of service connection, is denied.

Referral for extraschedular consideration under the 
provisions of 38 C.F.R. §§ 3.321(b)(1) or 4.16(b) is denied.


REMAND

In an April 1999 rating decision, the RO denied entitlement 
to service connection for a left knee disorder, claimed as 
secondary to the service-connected right knee arthritis.  The 
veteran was notified of this decision and his appeal rights 
by undated letter.  However, in May 1999, the veteran 
submitted a statement saying he disagreed with the denial of 
service connection for his left knee as secondary to his 
right knee disability.

In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this issue is remanded to the RO for the 
following:

Take any additional development and 
review action that may be warranted with 
respect to the veteran's claim of 
entitlement to secondary service 
connection for a left knee disorder.  If 
his claim remains denied, provide him and 
his representative a statement of the 
case.  Inform him of the time limit 
within which he must file an adequate 
substantive appeal if he wishes to have 
this issue considered by the Board.

Thereafter, the case is to be returned to the Board only if 
an adequate substantive appeal is filed in a timely manner.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to accord due 
process.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



- 24 -





- 1 -


